DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 20 July 2022 has been received and entered.  Claims 3-7, 12 and 14-18  have been amended and claims 9-11 have been canceled.  Claims 1-8 and 12-19 are currently pending.  Claims 1-8 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 18 January 2022.  Claims 12-19 are under consideration in the instant office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 20 July 2022 have been fully considered but are not deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2022 has been considered by the examiner.
Applicant argues at pages 9-10 that the citations which were lined through on the IDS’s filed 17 March 2021 and 07 January 2022 do not have authors or publications dates.  Applicant asserts that these citations are properly identified in the IDSs according to regular practice at the USPTO to cite International or European Search Reports and Office actions mailed in counterpart foreign applications.
Applicant’s arguments have been fully considered, but are not found persuasive.  The Examiner is not aware of any “regular practice at the USPTO to cite International or European Search Reports and Office actions mailed in counterpart foreign applications”.  The requirements for providing information on an IDS is clear in MPEP 609.01 and in 37 CFR 1.98(b) which requires that non-patent literature which is cited include publisher, author (if any), title, relevant pages, and date and place of publication.  The Examiner could find no guidance in the MPEP with regard to search reports or Office actions as Applicant alleges.  Applicant is invited to provide a citation to such guidance with support in the MPEP.

Specification
	Applicant’s amendment to the title and abstract have been received and entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Saygili et al.  (J. Mol. Cell Cardiol.  49:  79-87, 2010) in view of Gong et al.  Chin. Med. J.  122(1):  74-82, 2009 and Tanaka et al. (WO2016/190263 A1) for the reasons of record in the previous Office action.
NOTE:  Tanaka et al. (WO2016/190263 A1) is written in Japanese.  U.S. Pat. Pub. 2018/0147281 is identified on the IDS submitted by Applicant on 3/17/21 as corresponding to WO 2016/190263.  In the grounds of rejection, support for limitations in the claims will reference the ‘281 document as it is in English.  However, based on machine translation, this same support is clearly found in ‘263 therefore the rejection is made over ‘263.

	Saygili et al. teach that sympathetic nerve sprouting with increased sympathetic innervation density and sympathetic hyperactivity has been implicated in the generation and maintenance of atrial fibrillation (see page 79).  Saygili et al. point out that canine model of paroxysmal atrial fibrillation shows a positive correlation between sympathetic hyperinnervation and transcardiac nerve growth factor (NGF) levels which indicates a potential role of NGF in atrial fibrillation-associated sympathetic nerve sprouting. (page 79).  Saygili et al. teach that sympathetic neurons express and release NGF and that NGF interacts with the TrkA receptor in cardiac cells in an autocrine/paracrine manner resulting in morphological sympathetic nerve sprouting.  Evidence is provided that sympathetic neuronal stimulation causes an increase in NGF and neuronal sympathetic sprouting which supports clinical observations of increased sympathetic activity promoting the development of paroxysmal atrial fibrillation (page 85, paragraph spanning columns 1-2).  Saygili et al. do not teach a method of suppressing atrial fibrillation by administering an anti-human NGF antibody or an antigen binding fragment thereof.
Gong et al. investigated the role of atrial oxidative stress and inflammation on atrial nerve sprouting and sympathetic hyperinnervation during atrial fibrillation using a canine right atrial pacing model.  Gong et al. teach that use of probucol (antioxidant) inhibits atrial NGF upregulation which significantly attenuated atrial nerve sprouting and heterogenous sympathetic hyperinnervation and dramatically reduced the inducibility and duration of atrial fibrillation (see abstract).  Therefore, Gong et al. teaches that inhibition of NGF suppresses atrial fibrillation.  Gong et al. does not teach a method of suppressing atrial fibrillation by administering an anti-human NGF antibody or an antigen binding fragment thereof.
Tanaka et al. (WO2016/190263 A1) teach anti-human NGF antibodies having identical structure to those recited in the instant claims (claims 14-18) (see [0042]-[0047] of U.S. Pat. Pub. 2018/0147281).  The anti-human NGF antibodies of Tanaka et al. have neutralizing activity against human NGF and “inhibit any biological activity induced through human NGF by binding to human NGF” (see [0090]).  Tanaka et al. does not teach a method of suppressing atrial fibrillation by administering an anti-human NGF antibody or an antigen binding fragment thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inhibit NGF in a subject in order to suppress atrial fibrillation because Saygili et al. teach that sympathetic nerve sprouting is stimulated by NGF and increased sympathetic innervation density and sympathetic hyperactivity has been implicated in the generation and maintenance of atrial fibrillation and because Gong et al. teaches that inhibition of NGF expression suppresses atrial fibrillation.  Furthermore, it would have been obvious to one of ordinary skill in the art to administer the anti-human NGF antibody of Tanaka et al. to inhibit NGF because Tanaka et al. teach that anti-human NGF antibody inhibits any biological activity induced through human NGF by binding to human NGF.  One of ordinary skill in the art would be motivated to use the antibody of Tanaka et al. to inhibit NGF in a subject in need of suppression of atrial fibrillation because antibodies are specific to the target they are generated against, so the antibody would neutralize the activity of NGF and suppress atrial fibrillation.  One of ordinary skill in the art would have a reasonable expectation of success in suppressing atrial fibrillation in a subject in need thereof because Saygili et al. teach that sympathetic neurons express and release NGF and that NGF interacts with the TrkA receptor in cardiac cells in an autocrine/paracrine manner resulting in morphological sympathetic nerve sprouting which promotes the development of paroxysmal atrial fibrillation.  Therefore, inhibition of NGF would necessarily result in the suppression of atrial fibrillation, absent evidence to the contrary.

Response to Arguments
Applicant argues at pages 12-13 of the response that Saygili et al. states that atrial fibrillation is not necessarily characterized by high-rate atrial activity or irregularity and therefore, a skilled artisan would not have reasonably expected that atrial fibrillation can be treated by morphologically suppressing nerve sprouting.  Applicant’s arguments have been fully considered, but not found persuasive.  Saygili et al. clearly state the limitations of the experimental model that they are using in the publication (last line of the introduction).  But Saygili et al. then clearly conclude that “In view of the data presented herein, evidence is provided that sympathetic neuronal stimulation but not rapid atrial depolarization causes an increase of NGF and neuronal sympathetic sprouting.  This would support clinical observations of increased sympathetic activity promosting the development of paroxysmal AF, possibly by triggering atrial extrasystoles.” (page 85, spanning columns 1-2).
Applicant argues at page 13 of the response that Probucol is a medicine for treating dyslipidemia and has a risk of causing QT prolongation and therefore “it cannot be predicted from Gon et al. that suppression of the expression level of NGF induced by Probucol is the “cause” of the reduction of the inducibility and duration of atrial fibrillation”.  Applicant also asserts that because Probucol causes QT prolongation and this is contraindicated for heart failure, a skilled artisan would not have been motivated to use an anti-NGF antibody as a therapeutic agent for atrial fibrillation based on the disclosures of Gong et al. describing that Probucol reduces the expression level of NGF.  Applicant’s arguments have been fully considered but are not found persuasive.  The fact that Probucol has a risk of causing QT prolongation do not appear to be relevant to its effects on NGF expression.  Is Applicant asserting that such an effect (QT prolongation) is mediated by its effect on NGF expression?  This would seem to be contradicted by the results of Gong et al. which do not demonstrate QT prolongation but rather Gong et al. concluded that “probucol markedly suppressed atrial autonomic remodeling by reducing upregulation of beta-NGF expression; this action was associated with significant attenuation of atrial oxidative stress and inflammation” (see page 79, column 1 under “Discussion”).  Gong et al. also point out that increased NGF expression plays a role in cardiac nerve sprouting and sympathetic hyperinnervation” which supports the teachings of Saygili et al. regarding NGF and nerve sprouting (see page 79, column 2).
Applicant asserts at page 13 of the response that the specification describes a “remarkable therapeutic effect on atrial fibrillation” by administration of an anti-NGF antibody.  Applicant’s assertion is noted, but it is not found to be an unexpected result in light of the cited references of the rejection.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647